Peck, and Nott, J., J.,
concurring:
There has been no question of fact in this case from the first. On the former hearing we thought it doubtful whether, as a matter of law, the danger to the person' and property of the *328claimant was not too remote to be considered, legally, compulsion, so that the act of the claimant in subscribing to the Confederate loan could be held involuntary and enforced. Since the former hearing the Act 25th June, 1868, has been passed by Congress, which it is thought gives to the defendants, and not to the claimant, an appeal to the Supreme Court. We now think that the claimant is entitled to the benefit of the doubt on this point of law so as to enable, him to have the legal question of his rights passed upon by -the court of last resort. With this qualification we fully agree in the opinion of the court.